UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


DEBRA FANNIN,                                    §
                                                 §
                Plaintiff,                       §
                                                 §
versus                                           §   CIVIL ACTION NO. 1:19-CV-36
                                                 §
UNITED PROPERTY AND                              §
CASUALTY INSURANCE COMPANY,                      §
                                                 §
                Defendant.                       §

             MEMORANDUM ORDER ADOPTING AND REMANDING CASE

         The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, for consideration. On July 24, 2019, Judge Giblin issued a Report and Recommendation

in which he recommended that the Court grant the plaintiff’s motion to remand. To date, the

parties have not filed objections to the report. Pursuant to 28 U.S.C. § 636(b) and Federal Rule

of Civil Procedure 72, the Court conducted a de novo review of the magistrate judge’s report and

the record in this cause. The Court agrees with Judge Giblin’s recommended disposition. The

Court therefore ORDERS that the Report and Recommendation (#15) is ADOPTED. The

plaintiff’s motion to remand (#7) is GRANTED. The Clerk is directed to CLOSE this case and

REMAND it to the County Court at Law in Liberty County, Texas, from which it was removed.

The defendant’s pending motion to consolidate (#8) is TERMINATED as MOOT pursuant to

Judge Giblin’s recommendation.


         SIGNED at Beaumont, Texas, this 20th day of August, 2019.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE
